Citation Nr: 1409438	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-30 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling for a post-operative appendectomy, cholecystectomy and small bowel resection due to adhesions as secondary to the appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1943 to November 1947, February 1953 to September 1954 and February 1968 to July 1970.

This case comes before the Board of Veterans Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office Center in Denver, Colorado (RO).  The Phoenix, Arizona RO has assumed the role of agency of original jurisdiction.  

The Veteran requested a central office hearing on his Form 9 substantive appeal, and a hearing was scheduled for January 30, 2014.  The Veteran sent written notice to VA prior to the date of the scheduled hearing explaining that he was unable to appear due to several medical issues.  The Veteran also requested that his hearing be rescheduled as a videoconference hearing at the RO in Phoenix, Arizona.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has a right to request a hearing before the issuance of a Board decision.  38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2013).  In this case, the Veteran properly and timely requested a Board videoconference hearing as noted in the Introduction.  The claim is remanded to afford the Veteran such a hearing.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran and his representative should be notified of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



